                 Case 18-12012-LSS              Doc 266       Filed 11/01/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         )
                                                               ) Chapter 11
OPEN ROAD FILMS, LLC, a Delaware                               )
limited liability company, et al.,1                            ) Case No. 18-12012 (LSS)
                                                               )
                  Debtors.                                     ) (Jointly Administered)
                                                               )

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

                  PLEASE TAKE NOTICE, that the undersigned counsel hereby enter their

appearance for All I See Partners 2015 L.P. (“All I See”), pursuant to section 1109(b) of title 11

of the United States Code, 11 U.S.C. §§ 101 et seq., Rules 2002, 3017, 9007 and 9010(b) of the

Federal Rules of Bankruptcy Procedure and Rule 2002-1(d) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware, and

request that copies of all pleadings, motions, notices and other papers filed or served in this

bankruptcy case, be served upon All I See through its undersigned counsel, as follows:

                                    Matthew G. Summers (DE No. 5533)
                                    Laurel D. Roglen (DE No. 5759)
                                    BALLARD SPAHR LLP
                                    919 N. Market Street, 11th Floor
                                    Wilmington, Delaware 19801-3034
                                    Telephone: (302) 252-4465
                                    Facsimile: (302) 252-4466
                                    E-mail: summersm@ballardspahr.com
                                            roglenl@ballardspahr.com

                  PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,



1
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open
Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff
LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
                Case 18-12012-LSS        Doc 266      Filed 11/01/18     Page 2 of 3



demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

                PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed or construed to constitute a waiver of any substantive or procedural right of All I See

including, without limitation, (i) the right to have final orders in non-core matters entered only

after de novo review by the United States District Court for the District of Delaware (the “District

Court”), (ii) the right to trial by jury in any proceeding related to these cases or any case,

controversy, or proceeding related to these cases, (iii) the right to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have

any matter in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v) any

other rights, claims, actions, defenses, setoffs, or recoupments to which All I See is or may be

entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments

are expressly reserved. Unless and until All I See expressly states otherwise, All I See does not

consent to the entry of final orders or judgments by this Court if it is determined that this Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.




DMEAST #35861375 v1                               2
               Case 18-12012-LSS   Doc 266   Filed 11/01/18   Page 3 of 3



 Dated: November 1, 2018                 /s/ Matthew G. Summers
 Wilmington, Delaware                    Matthew G. Summers (DE No. 5533)
                                         Laurel D. Roglen (DE No. 5759)
                                         BALLARD SPAHR LLP
                                         919 N. Market Street, 11th Floor
                                         Wilmington, Delaware 19801-3034
                                         Telephone: (302) 252-4465
                                         Facsimile: (302) 252-4466
                                         E-mail: summersm@ballardspahr.com
                                                 roglenl@ballardspahr.com

                                         Counsel for All I See Partners 2015 L.P.




DMEAST #35861375 v1                      3
